Name: Commission Regulation (EEC) No 2119/91 of 18 July 1991 fixing the import levies on white sugar and raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 196/ 18 Official Journal of the European Communities 19 . 7 . 91 COMMISSION REGULATION (EEC) No 2119/91 of 18 July 1991 fixing the import levies on white sugar and raw sugar the last subparagraph of Article 3 ( 1 ) of Council Regu ­ lation (EEC) No 1676/85 (*), as last amended by Regu ­ lation (EEC) No 2205/90 (%  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas these exchange rates being those recorded on 17 July 1991 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 464/91 (2), and in particular Article 16 (8 ) thereof, Whereas the import levies on white sugar and raw sugar were fixed by Commission Regulation (EEC) No 1849/91 (3), as last amended by Regulation (EEC) No 2089/91 (4): Whereas it follows from applying the detailed rules contained in Commission Regulation (EEC) No 1849/91 to the information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 16 ( 1 ) of Regula ­ tion (EEC) No 1785/81 shall be, in respect of white sugar and standard quality raw sugar, as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 19 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 5 . 7 . 1991 , p. 14 . (2) OJ No L 54, 28 . 2 . 1991 , p. 22 . O OJ No L 168 , 29. 6. 1991 , p. 16 . (4) OJ No L 193 , 17. 7. 1991 , p. 23 . 0 OJ No L 164, 24. 6 . 1985, p. 1 . (j OJ No L 201 , 31 . 7 . 1990, p . 9 . 19 . 7. 91 No L 196/ 19Official Journal of the European Communities ANNEX to the Commission Regulation of 18 July 1991 fixing the import levies on white sugar and raw sugar (ECU/100 kg) CN code Levy 1701 11 10 33,54 (') 1701 11 90 33,54 (') 1701 12 10 33,54 (') 1701 12 90 33,54 (  ) 1701 91 00 39,00 1701 99 10 39,00 1701 99 90 39,00 (2) (') The levy applicable is calculated in accordance with the provisions of Article 2 or 3 of Commission Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6. 1968 , p. 42). (2) In accordance with Article 16 (2) of Regulation (EEC) No 1785/81 this amount is also applicable to sugar obtained from white and raw sugar containing added substances other than flavouring or colouring matter.